Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-8 and 10 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on March 30, 2022 is acknowledged. 
Group I is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking.
Applicant reserved the right to file a divisional application to the non-elected subject matter (Group I).
An action on the merits of Group II (claims 1-8, wherein X is Se) is contained herein.
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 (including claims dependent thereon and claims that relate back to claim 1) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	(a)  Claims 1-8 and 10 recite the term “derivative”, which implies more than what is being positively recited.  The term "derivative" can include any or all organic compounds derived from the core structure, and thus, it is unclear what is included or excluded.  Examiner suggests deleting the term in all claims (e.g., method claim 20 and etc.).
(b) Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-8 and 10 (including claims dependent thereon and claims that relate back to independent claims) are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for specific compounds disclosed in the specification, does not reasonably provide enablement for solvates, polymorph, stereoisomers, isotopic compound and metabolite of those compounds and composition containing same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
The claims are rejected because the claims recite specific compounds and prodrugs, solvates, hydrates and deuterated derivatives of said compounds.  However, the specification fails to teach the preparation or identity of solvates, polymorph, stereoisomers, isotopic compound and metabolites.  Therefore, the specification is not adequately enabled for making and/or using solvates, polymorph, stereoisomers, isotopic compound and metabolites.
Identifying solvates, polymorph, stereoisomers, isotopic compound and metabolites requires knowledge of in vivo regeneration pathways of instant compounds and short of extensive experimentation, would be the skilled artisan would need much more data to determine prodrugs of the instant compounds and compositions. 
Applicants have not provided any clear guidance that would provide solvates, polymorph, stereoisomers, isotopic compound and metabolites of the instant compounds that will regenerate in vivo to the instant compounds by one or more biological processes or methods for preparing solvates, polymorph, stereoisomers, isotopic compound and metabolites.  It is not the norm that one can predict with any accuracy whether a particular ester form of an active compound will be more soluble, more easily handled in formulations or more bioavailable without art recognized data to support same.  The specification provides no guidance as to what type(s) of prodrugs are suitable for the instant compounds.   Generally, solvates, polymorph, stereoisomers, isotopic compound and metabolites solvates, polymorph, stereoisomers, isotopic compound and metabolites themselves are not considered to be therapeutically active but only to provide the active compound in vivo.    
For rejections under 35 U.S.C. 112, first paragraph, the following factors must be considered (In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988)):
            1) Nature of invention.
            2) State of prior art.
            3) Quantity of experimentation needed            
 4) Level of predictability in the art.
            5) Amount of direction and guidance provided by the inventor.
            6) Existence of working examples.
            7) Breadth of claims.
            8) Level of ordinary skill in the art. 

Nature of the invention          
          The nature of the invention is the preparation of compounds and compositions under the genus of a structural formula.   As stated, however, solvates, polymorph, stereoisomers, isotopic compound and metabolites are also intended.  The nature of prodrugs, solvates, and stereoisomers is not set forth nor is the manner in which the solvates, polymorph, stereoisomers, isotopic compound and metabolites are to be prepared or the core compounds modified prodrugs. 
State of the prior art
The state of the prior art is that solvates, polymorph, stereoisomers, isotopic compound and metabolites known in the pharmaceutical industry.  Prodrugs, solvates, polymorph, stereoisomers, isotopic compound and metabolites in related compounds are not modified.
 Quantity of experimentation needed 
The quantity of experimentation needed is undue.  The skilled artisan would need to regenerate in vivo the instant compounds by one or more biological processes.  All of which require undue experimentation.  Applicant has not postulated a metabolic pathway or mechanism, which facilitate conversion of the solvates, polymorph, stereoisomers, isotopic compound and metabolites into an active agent. 
Level of predictability in the art
The art pertaining to the preparation and use of prodrugs, solvates, polymorph, stereoisomers, isotopic compound and metabolites are compound specific and not all prodrugs have the ability to regenerate in vivo.  (See “Wolff, M.E., “Burger’s Medicinal Chemistry”, pp. 975-977, and Banker et al., “Modern Pharmaceuticals”, p. 596).
     
Amount of direction and guidance provided by the inventor
There is no guidance provided as all the examples in the specification are drawn to the preparation of compounds disclosed in the specification and not to solvates, polymorph, stereoisomers, isotopic compound and metabolites.  The lack of guidance to prepare any solvates, polymorph, stereoisomers, isotopic compound and metabolites is not provided by the inventor.

Existence of working examples
	As discussed above, working examples are drawn to the preparation of compounds disclosed in the specification and not to solvates, polymorph, stereoisomers, isotopic compound and metabolites.  The lack of guidance to prepare any solvates, polymorph, stereoisomers, isotopic compound and metabolites is telling.  There is no direction or guidance provided by Applicant to prepare solvates, polymorph, stereoisomers, isotopic compound and metabolites of the instant invention. 
Breadth of claims
	 The breath of the recited compounds and compositions in the claims includes solvates, polymorph, stereoisomers, isotopic compound and metabolites for which there have been provided no specific examples or procedural steps to prepare solvates, polymorph, stereoisomers, isotopic compound and metabolites.  Failure to teach how to make the instant compounds makes teaching how to use the compounds unduly difficult, if not impossible.
Level of ordinary skill in the art
The level of ordinary skill in the art is high due to the unpredictability in the chemical art. 
Hence, as discussed above, to practice the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation to test which solvates, polymorph, stereoisomers, isotopic compound and metabolites can be used in the instant claim, with no assurance of success.   Therefore, applicant must show that the specification teaches the preparation of solvates, polymorph, stereoisomers, isotopic compound and metabolites, or limit the claims accordingly.
Claims 6-8 and 10 (including claims dependent thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 6-8 and 10 are directed to methods of treating autoimmune diseases, neurological degenerative diseases, tumors/cancers, abnormal ferroptosis-like cell death and disorders caused by the overexpression of TNF-ά.  In light of this, it can be asserted that in spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of autoimmune diseases, neurological degenerative diseases, tumors/cancers, abnormal ferroptosis-like cell death and disorders caused by the overexpression of TNF-ά.  In re Hokum, 226 USPQ 353 (ComrPats 1985).  
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claims is seen to encompass methods for treating autoimmune diseases, neurological degenerative diseases, tumors/cancers, abnormal ferroptosis-like cell death and disorders caused by the overexpression of TNF-ά, by administering to a patient in need of such treatment a therapeutically effective amount of the compound claim. Thus, the claims are extremely broad.
The nature of the invention
The nature of the invention is the treatment of these disorders through the use of the claimed compound and derivatives thereof.  Currently, there are no known agents that treat these diseases all inclusively.
The level of predictability in the art
The treatment of these disorders is highly unpredictable.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of disorders claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.
The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating of these disorders.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the treatment. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating the disorders with the claimed compound.
The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding of diseases or conditions associated with autoimmune disorders, neurological degenerative diseases, tumors/cancers, abnormal ferroptosis-like cell death and disorders caused by the overexpression of TNF-ά therapeutics.  Applicant’s data is not convincing as to make the production and use of pharmaceutical compositions comprising the recited compounds feasible without undue, un-predictable experimentation.
The quantity of experimentation.
	A great deal of experimentation is required for the method of treating these disorders. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of diseases with the claimed compound individually or in combination with other therapeutic agents.  
Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment autoimmune diseases, neurological degenerative diseases, tumors/cancers, abnormal ferroptosis-like cell death and disorders caused by the overexpression of TNF-ά.
Claims 6-8 and 10 (including claims dependent thereon) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 6-8 and 10 are directed to a method of treating cancers and tumors.  The terms cancer and tumor are interpreted to include any and all forms of tumors.  In light of this, it can be asserted that in spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of tumors because it is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way. In re Hozumi, 226 USPQ 353 (ComrPats 1985).  
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors include, but are not limited to:
(A)	The breadth of the claims;
(B)	The nature of the invention;
(C)	The state of the prior art;
(D)	The level of one of ordinary skill;
(E)	The level of predictability in the art;
(F)	The amount of direction provided by the inventor;
(G)	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The breadth of the claims
The breadth of the instant claim is seen to encompass methods for treating cancer and tumors by administering to a patient in need of such treatment a therapeutically effective amount of a compound of formula I.  Thus, the claims are extremely broad.
The scope of use that Applicants intend to claim is also very broad.  To this day, it is impossible to treat all tumors with a single pharmaceutical drug.  The term, “tumor”, covers more than just cancers. It also covers many neoplasms, cancerous or not. A neoplasm is any abnormal tissue that grows by cellular proliferation more rapidly than normal, or continues to grow after the stimulus that initiated the new growth has ceased, or shows lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such a term, also covers precancerous conditions such as lumps, lesions, and polyps.   In addition, “tumor” covers things other than neoplasms. It also covers any kind of swelling arising from inflammation. Thus, the claim would cover treatment of many kinds of inflammation, and this is not supported by specification.  
The nature of the invention
The nature of the invention is the treatment of cancer and tumors through the use of the claimed compound and derivatives thereof.  Currently, there are no known agents that treat tumors all inclusively. (See Pinedo et al. pages 1-2).  Additionally, the claim sets forth the treatment of tumors generally.  However, there never has been a compound capable of treating tumors generally.   There are compounds that treat a range of tumors, but no one has ever been able to figure out how to get a compound to be effective against tumors generally, or even a majority of tumors.  Thus, the existence of such a “silver bullet” is contrary to our present understanding in tumor science or oncology.  Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different tumors or cancers known. This is true in part because cancer can arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body’s cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities. Thus, it is beyond the skill of oncologists today to get an agent to be effective against cancers generally, evidence that the level of skill in this art is low relative to the difficulty of such a task.
The level of predictability in the art
The treatment of cancer and tumors is highly unpredictable due to the differing forms, their location, their potential for metastases, and the fact that tumor therapeutics is palliative rather than curative and that tumor treatment readily harms normal tissues. (See McMahon, page 5, col. 2).  The term, “tumor”, covers more than just cancers. It also covers many neoplasms, cancerous or not. A neoplasm is any abnormal tissue that grows by cellular proliferation more rapidly than normal, or continues to grow after the stimulus that initiated the new growth has ceased, or shows lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such a term, also covers precancerous conditions such as lumps, lesions, and polyps.   In addition, “tumor” covers things other than neoplasms. It also covers any kind of swelling arising from inflammation. Thus, the claim would cover treatment of many kinds of inflammation, and this is not supported by specification.  
The amount of direction provided by the inventor.
	The applicant has not demonstrated sufficient guidance provided in the form of administration profiles, combination ratios of the active agents or reference to the same in the prior art to provide a skilled artisan with sufficient guidance to practice the instant treatment of tumors claimed. Further, the applicant discloses that an effective amount of the compound will be administered without providing any direction other than that the compounds of the invention have a high therapeutic index and follows this with a definition readily found in a basic pharmacology textbook.  It should be noted that the therapeutic index of a drug in humans is almost never known and is only determined through clinical experience.
The existence of working examples.
	There is not seen in the disclosure, sufficient evidence to support Applicant’s claims of treating solid tumors.  A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 27 USPQ2d 1510 (CAFC). The disclosure does not demonstrate sufficient evidence to support the applicant's claim to the treatment of tumors. There are not sufficient working examples or data from references of the prior art to provide a nexus between those examples and a method of treating tumors with the claimed compound.
The level of one of ordinary skill.
	The level of skill is that of one with a doctoral understanding of tumor and cancer therapeutics. 
The quantity of experimentation.
	A great deal of experimentation is required.  In order for there to be a method of treating tumors generally, as claimed by the applicant, it would be necessary to show that a vast range of different types of tumors that can be treated that have differing cell types, locations and potentials for metastases. Furthermore, direction, in the form of examples, must be shown to determine what an effective dose may be.  The references submitted do not demonstrate this. Therefore, one of ordinary skill in the art would require a significant amount of experimentation in order to determine the effective dosage to treat the multitudes of different types of tumors with the claimed compound individually or in combination with other therapeutic agents.
	Thus, it can be safely concluded that the instant case fails to provide an enabling disclosure for the treatment of cancer and tumors.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by the following STN Registry numbers:

    PNG
    media_image1.png
    304
    618
    media_image1.png
    Greyscale

These compounds read on the instant claim.  Since this reference teaches the exact compounds, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by Wang et al et al. (CN1572295).
This reference discloses compounds of compositions of Applicant’s formula (I) on pages 1-7, 22 and 36-38. These compounds read on the instant claim.  Since this reference teaches the exact compounds and compositions, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-4 are rejected under 35 U.S.C. 102 as being anticipated by Zeng Huihui et al. (CN1990475).
This reference discloses compounds, compositions and methods of Applicant’s formula (I) on pages 1-3,6-8, and 15-21.  These compounds read on the instant claim.  Since this reference teaches the exact compounds, compositions and methods Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al et al. (CN1572295).
Applicants claim selenium-containing isoxazolamine compounds of formula (I):
	
    PNG
    media_image2.png
    90
    95
    media_image2.png
    Greyscale
(I)
wherein all the variables are defined in the claim.  
This reference discloses a generic group of selenium-containing isoxazolamine compounds, which embraces Applicants’ claimed compounds, compositions and methods.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zeng Huihui et al. (CN1990475).
This reference discloses a generic group of selenium-containing isoxazolamine compounds, which embraces Applicants’ claimed compounds, compositions and methods.  The claims differ from the reference by reciting specific species and a more limited genus than the reference.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus taught by the reference, including those instantly claimed, because the skilled chemist would have the reasonable expectation that any of the species of the genus would have similar properties, and thus, the same use as taught for the genus as a whole.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.  A prior art disclosed genus of useful compounds is sufficient to render prima facie obvious a species falling within a genus.  Thus, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
	Claims 1-8 and 10 are pending.  Claims 1-8 and 10 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL V WARD/           Primary Examiner, Art Unit 1624